684 P.2d 34 (1984)
69 Or.App. 204
ALBANY GENERAL HOSPITAL, Albany Anesthesia, P.C. and Mid-Valley Orthopedic Clinic, P.C., Respondents,
v.
Michael P. DALTON, Respondent, Linn County, a Political Subdivision of the State of Oregon, Appellant, City of Albany, Oregon, a Municipal Corporation, Respondent.
No. 82-1234; CA A29922.
Court of Appeals of Oregon.
Argued and Submitted June 15, 1984.
Decided July 11, 1984.
Reconsideration Denied August 31, 1984.
Allison Smith, Albany, argued the cause for appellant. With her on the brief was Jackson L. Frost, Dist. Atty., Albany.
Gary E. Norman, Albany, argued the cause for respondents Albany General Hosp., Albany Anesthesia, P.C. and Mid-Valley Orthopedic Clinic, P.C. With him on the brief was Scott & Norman, Albany.
Merle A. Long, Albany, waived appearance for respondent City of Albany.
No appearance for respondent Michael P. Dalton.
Before GILLETTE, P.J., and VAN HOOMISSEN and YOUNG, JJ.
PER CURIAM.
This was an action brought by plaintiffs against, inter alia, defendant Linn County for medical services rendered in treating defendant Dalton for injuries that he sustained in a gunfight with defendant City of Albany's police officers. Only Linn County appeals the resulting judgment,[1] challenging (1) the trial court's determination that it is responsible and (2) the award of prejudgment interest. On appeal, we affirm the trial court's determination that the county is responsible for the medical expenses incurred. Bd of Higher Educ. v. Wash. Co., 52 Or. App. 369, 629 P.2d 373, rev. den. 291 Or. 368, 634 P.2d 1347 (1981); Rogue Valley *35 Memorial Hosp. v. Jackson Cty., 52 Or. App. 357, 629 P.2d 377, rev. den. 291 Or. 368, 634 P.2d 1347 (1981). The portion of the judgment awarding prejudgment interest is reversed. See Seton v. Hoyt, 34 Or. 266, 55 P. 967 (1899).
Affirmed in part; reversed in part.
NOTES
[1]  Judgment was taken by default against defendant Dalton. Defendant City of Albany was found not responsible for the medical services.